Exhibit 10.45

 



AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT ("Amendment") is
made and entered into as of June 10, 2014 by and between Daniel F. Carlson
("Executive") and American Sands Energy Corp., a Delaware corporation, for the
purpose of amending the Amended and Restated Employment Agreement, dated as of
May 1 5, 2013 (the "Original Agreement").

 

Whereas, the parties entered into the Original Agreement to secure the services
of Executive;

 

Whereas, the Company and the Executive desire to amend the terms of the Original
Agreement as provided herein;

 

Now, therefore, it is hereby agreed as follows:

 

1. Paragraph 3 shall be amended to read as follows:

 

TERM. The employment of the Executi ve by the Company pursuant to the provisions
of this Agreement shall commence on the effective date hereof and will end on
June 30, 2015, unless sooner terminated as provided herein; provided, however,
that if the board determines in good faith that it i s in the best interests of
the Company to hire a Chief Financial Officer with experience in the mining or
oil and gas industries, the Company may terminate the Original Agreement and
this Amendment on sixty (60) days written notice.

 

2. Paragraph 4 shall be amended to read as follows:

 

POSITIONS AND DUTiES. The Executive shall serve as Vice President, Chief
Financial Officer of the Company. In connection with the foregoing positions,
the Executive shall have such duties, responsibilities and authority as may from
time to time be assigned by the Chief Executive Officer and the Board. The
Executive shall devote his full time and attention to the business and affairs
of the Company.

 

3. Except as set forth herein, all other terms of the Original Agreement shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.

 



American Sands Energy Corp.   Executive                   By: /s/ William
Gibbs                                   BY: /s/ Daniel
F.Carlson                           NAME: William Gibbs   Daniel F. Carlson  
TITLE: Chief Executive Officer      

 

